UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7400



REGINA WATKINS,

                                           Petitioner - Appellant,

          versus


PATRICIA HUFFMAN, Warden, Department of
Corrections,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
District Judge. (CA-03-854)


Submitted:   December 16, 2004         Decided:     December 23, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Regina Watkins, Appellant Pro Se. John H. McLees, Jr., OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Regina Watkins, a Virginia inmate, seeks to appeal the

magistrate judge’s order denying relief on her petition filed under

28 U.S.C. § 2254 (2000).          An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge     issues    a    certificate      of    appealability.            28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).             A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

her constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Watkins   has   not   made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented         in   the

materials       before   the    court    and    argument    would   not        aid   the

decisional process.



                                                                           DISMISSED




                                        - 2 -